UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7430



RONNIE MILLER, a/k/a Brian Coles,

                                              Plaintiff - Appellant,

          versus


BALTIMORE COUNTY DEPARTMENT OF CORRECTIONS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:07-cv-02329)


Submitted:   December 20, 2007         Decided:     December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronnie Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronnie Miller appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we deny

Miller’s motion for appointment of counsel and affirm for the

reasons stated by the district court.   Miller v. Baltimore County

Dept of Corr, No. 1:07-cv-02329 (D. Md. Sept. 11, 2007).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -